DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Receipt of the Information Disclosure Statement filed on December 16, 2021 is acknowledged. A signed copy is attached to this office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burk (US 6,124,344) in view of Lyons et al. (US 2008/0292679; hereinafter referred to as Lyons).
	Burk discloses F-type prostaglandins as ocular hypotensives. The formulas of compounds III, IV, and I are cited (abstract).   
	Burk discloses a0therapeutically effective amount of the compound is 0.0001 to 5% by weight of the composition (column 6, lines 20-22).  
Burk does not disclose the prostaglandins in a biodegradable implant. 
Lyons discloses a drug delivery system comprises of segmented biodegradable implants sized and for implantation in an ocular region or site and methods for treating ocular conditions. The segmented implants provide an extended release of an active agent at a therapeutically effective amount for a period of time between 50 days and one year, or longer, and permit the DDS to have segments that possess individual and different drug release characteristics (abstract). 
The implants can include an active agent mixed with or dispersed with a biodegradable polymer including anti-glaucoma agents (paragraph 0075). 
The implant can be made, for example, by a sequential or double extrusion method. The selection of the biodegradable polymer used can vary with the desired release kinetics, patient tolerance, the nature of the disease to be treated, and the like. Polymer characteristics that are considered include, but are not limited to, the biocompatibility and biodegradability at the site of implantation, compatibility with the active agent of interest, and processing temperatures. The biodegradable polymer matrix usually comprises at least about 10, with a preferred range of about 40% to 50% by weight of the implant (paragraph 0082). 
Copolymers of glycolic and lactic acid preferred biodegradable polymers, where the rate of biodegradation is controlled by the ratio of glycolic to lactic acid. The percent of each monomer in poly(lactic-co-glycolic)acid (PLGA) copolymer may be 0-100%, about 15-85%, about 25-75%, or about 35-65%. In certain variations, 25/75 PLGA and/or 50/50 PLGA  and/or 75/25 PLGA and/or 85/15 PLGA copolymers are used. In other embodiments, PLGA copolymers are used in conjunction with polylactide polymers (paragraph 0085). 
The bioerodible implant can have a weight of between about 1ug and about 100ug and no dimension less and about 0.1mm (100um) and no dimension greater than about 20mm (20,000um) (paragraph 0054). 
The implant can be placed in the anterior portion of the eye to treat intraocular pressure (paragraph 0002).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used the compounds disclosed by Burk in the implant disclosed by Lyons in order to treat intraocular pressure in the eye. Lyons discloses the implant provides varying and extended release rates to provide for improved kinetics of release of one or more active agents over time (paragraph 0001). 
Regarding the limitations recited in claims 5 and 10, the claim recites functional language. Applicants attention is directed to MPEP 2173.05(g), which states A claim term is functional when it recites a feature “by what it does rather than by what it is” (e.g., as evidenced by its specific structure or specific ingredients). In reSwinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). Additionally, the functionality or properties of a compound and the compound are inseparable.  Therefore, the skilled artisan would immediately recognize that the administration of the implant according to claim 5 and 14, would be effective for reducing IOP in a mammalian eye by 20-30% for 5 months and in the reduction of intraocular pressure in the eye by at least 30%. 
Regarding claim 7, it is noted that the claim recites a product by process limitation of “wherein the implant is produced by an extrusion process”. Applicant’s attention is directed to MPEP 2113 which states “[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The product, as claimed, is disclosed by Burk and Lyons, therefore, absent a show of criticality and the method of making resulting in a materially different product, the biodegradable intraocular implant is deemed prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,289,413. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to a prostamide containing biodegradable intraocular implant. The patented claims additionally recite the inclusion of hexadecan-1-ol and a specific polymer. However, the instant claims recite comprising language allowing for such additions. 
Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,889,142. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to a prostamide containing biodegradable intraocular implant. The patented claims additionally recite the inclusion of hexadecan-1-ol and a specific polymer. However, the instant claims recite comprising language allowing for such additions. The instant claims also comprise method claims regarding the known functional property of the prostamide compound.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,668,081. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are a species of the instant claims. The patented claims additionally recite the inclusion of hexadecan-1-ol and a specific polymer. However, the instant claims recite comprising language allowing for such additions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615